Citation Nr: 0711477	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  05-26 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for recurrent dislocation 
of the right (minor) shoulder, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to August 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision rendered by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In April 2006, the veteran testified at a hearing before the 
undersigned Member of the Board sitting at the RO.  A 
transcript of this hearing has been associated with the 
claims folder.  


FINDING OF FACT

The veteran's service-connected right shoulder disability 
involves the minor upper extremity and is manifested by pain 
and periodic shoulder dislocation with no more than 
limitation of motion of the arm to midway between the side 
and shoulder level without ankylosis.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
recurrent dislocation of the right (minor) shoulder have not 
been met.  38 C.F.R. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.3, 4.40, 4.45, 
4.71a, Diagnostic Codes 5201, 5302 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by a letter 
dated in December 2004 prior to adjudication of the claim.  
While these letters provided adequate notice with respect to 
the evidence necessary to establish a higher disability 
rating, it did not provide notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  See Dingess, supra.  Notice of these latter two 
elements was provided to the veteran in an April 2006 letter 
from the RO to the veteran.  

The veteran has reported that right shoulder surgery had been 
recommended by orthopedic surgeons.  The December 2004 VCAA 
letter requested that he submit medical evidence in support 
of his claim.  At that time, he was provided with several 
medical release forms.  The veteran neither submitted any 
additional medical evidence nor executed a medical release 
form.  The Board finds that in regards to this potentially 
missing medical evidence, the veteran has not fully 
cooperated with VA's efforts to obtain all pertinent 
evidence. Without such cooperation, obtaining this evidence 
is impossible and further efforts to develop this evidence 
would be futile.  See 38 U.S.C.A. § 5103A(a)(2), 5103A(b); 38 
C.F.R. § 3.159(c)(1)(i), (c)(2)(i), (d) (The claimant must 
cooperate fully with VA's reasonable efforts to obtain 
relevant records...); see also Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996), Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where she may or should have information 
that is essential in obtaining putative evidence.)  

The "duty to assist" also requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  The 
evidence contains an appropriate VA examination addressing 
the severity of the veteran's right shoulder disability.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim. 


Evidentiary Background

During a December 2004 compensation and pension examination, 
the veteran reported difficult with his shoulder while 
working with the Commonwealth of Massachusetts Department of 
Public Safety.   His occupational requirements included 
elevating his right shoulder over his head which caused 
obvious dislocations.  These were all reduced without 
anesthesia and without difficulty.  However, he reported 
recent problem with recurrent shoulder pain.  The examination 
report notes that the pain was not of any great severity.  He 
was careful with abduction or high elevation of his shoulder.  
The veteran did not participate in any sports activity 
involving his shoulder.  He did not perform any heavy lifting 
of weights greater than 20 pounds.  

Physical examination of the veteran's right shoulder revealed 
elevation to 150 degrees; backward elevation to 20 degrees; 
abduction to 150 degrees; and adduction to 20 degrees.  
Internal rotation was to 20 degrees while external rotation 
was to 40 degrees because of a tendency to dislocate if he 
carried the motion to any extreme.  Pertinent diagnosis was 
recurrent dislocation of the right shoulder with any kind of 
unusual elevation or abduction of the shoulder resulting in 
marked restriction of motion of his shoulder.  The examiner 
noted that the veteran had a "low grade type pain" in his 
right shoulder and was extremely fearful about any kind of 
abduction or forward elevation.  He was also prone to have 
further difficulty with his shoulder and it was opined that 
he would more than likely undergo surgical repair of his 
right shoulder.  

At his April 2006 hearing, the veteran testified that his 
left shoulder dislocations had increased with 8 dislocations 
since 1991.  The most recent dislocation was in July 2003.  
He was afraid to rotate his shoulder as that motion caused 
dislocation.  When it dislocates, he is able to pop it back 
in.  He was employed as a police officer.  He reported 
difficulty during training with activities such as pull ups.  
He took Ibuprofen pretty much daily. He reported stabbing 
pain with an episode each week.   He reported neck pain 
related to his shoulder.  He was able to shop for groceries, 
lift a gallon of milk, and transport items from a cart to the 
car and car to the house.  He was able to lift his children 
without difficulty.   When performing push ups, he would feel 
and hear the joint move.  He avoided maneuvers such as 
rotating his arm to attempt to reach his back.  


Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002 & Supp. 2006).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3 (2006).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

The veteran's right (minor) shoulder disability has been 
evaluated as 20 percent disabling under Diagnostic Code 5202.  
This rating contemplates impairment of humerus (minor) with 
infrequent episodes of recurrent dislocation at the 
scapulohumeral joint and guarding of movement only at 
shoulder level or frequent episodes of recurrent dislocation 
of the scapulohumeral joint (minor) with guarding of all arm 
movements or malunion of the humerus with marked deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2006).  A higher 40 
percent rating is warranted for impairment of the humerus 
(minor) with fibrous union.  Id.  

Alternatively, a higher 30 percent rating could be assigned 
under Diagnostic Code 5201 for limitation of arm motion to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2006).  Full range of motion of the shoulder is 
measured from 0 degrees to 180 degrees in extension, shoulder 
abduction from 0 to 180 degrees, and external and internal 
rotation from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I 
(2006).  

Impairment of the clavicle or scapula with malunion is 
assigned a 10 percent disability rating.  Impairment of the 
clavicle or scapula with nonunion and without loose movement 
is assigned a 10 percent disability rating.  Impairment of 
the clavicle or scapula with nonunion and with loose movement 
is assigned a 20 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2006).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2006).  


Analysis

The evidence reflects that the veteran's main complaints 
regarding his right shoulder is that of pain and periodic 
dislocation, especially with rotation maneuvers.  The veteran 
has been assigned a 20 percent evaluation for his minor 
extremity shoulder disability.  This evaluation contemplates 
limitation of motion midway between the side and shoulder 
level.  It also contemplates episodes of recurrent 
dislocations with guarding at the shoulder level.  In order 
to warrant a higher evaluation, the disability must 
approximate the functional equivalent of limitation of motion 
to 25 degrees from the side or impairment of the humerus with 
fibrous union.

On examination in December 2004, the veteran had flexion and 
abduction to 150 degrees.  While he reported pain, the pain 
was not of any great severity.  Even with consideration of 
the veteran's report of functional impairment during his 
hearing, the veteran's range of motion falls well short of 
being limited to 25 degrees to the side.  In sum, the record 
establishes that the veteran retains functional use 
significantly above 25 degrees from the side.  There is no 
evidence of fibrous union of the humerus.  Thus, the 
preponderance of the evidence is against a rating in excess 
of 20 percent under Diagnostic Codes 5201 or 5202.  

The current 20 percent rating for the service-connected right 
shoulder disability is properly assigned under the 
appropriate Diagnostic Codes (DCs) and in view of the 
veteran's complaints of right shoulder pain and periodic 
dislocation.  In the absence of evidence documenting 
ankylosis of the scapulohumeral articulation between 
favorable and unfavorable (DC 5200), limitation of right 
shoulder motion that more nearly approximates limitation to 
25 degrees from the side (DC 5201), or evidence of humerus 
impairment to include fibrous union of, or nonunion of (false 
flail joint), or loss of head of (flail shoulder) (DC 5202), 
a factual basis warranting a higher schedular rating has not 
been presented.  

In so deciding, the Board has found the veteran's 
descriptions of right shoulder symptoms to be credible and 
competent. The Board has considered the veteran's report of 8 
dislocations during a 15 year period.  However, he has not 
reported any dislocations since July 2003.  It is notable 
that his current claim was filed in October 2004; thus, there 
is no allegation of any dislocation during the course of the 
appeal.  Furthermore, he continues to perform his duties as a 
police officer despite his guarding of his right shoulder.  
In sum, the evidence of record, including the testimony, 
however, clearly demonstrate that a rating in excess of 20 
percent is not warranted in this case.  

There is no doubt of material fact to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107 (West 2002).  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
recurrent dislocation of the right (minor) shoulder is 
denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


